Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s October 6, 2021 request for continued examination. Claims 1-15 and 20-23 are pending, claims 1-5, 8, 11-15, 20 and 21 have been amended.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 4, 6, 13, 14, and 20-23are rejected under 35 U.S.C. 103 as being unpatentable by Pranantha, D., Chen, W., Bellotti, F., Van Der Spek, E., De Gloria, A., & Rauterberg, M. (2014, April). Designing Physics Game to Support Inquiry Learning and to Promote Retrieval Practice. In CSEDU (1) (pp. 330-337) (“Pranantha”) in view of Nykl, Scott et. al., “An Overview of the STEAMiE Educational Game Engine” 38th ASEE/IEEE Frontiers in Education Conference 2008 (“Nykl”).
Concerning claim 1, Pranantha discloses A computer system for teaching science, technology, engineering and math (STEM) curriculum in a video game format (p. 1 Abstract (“we designed an online puzzle game in physics that combines simulation and pseudo-tutor”)), the computer system comprising: a memory and a processor (p. 1 Abstract (“Computer simulation provides students with graphical model that unites phenomenon and principles in physics.”)) configured for: 
accessing a user-defined learning standard of the STEM curriculum that is stored in the memory (p. 334 Sec. 3.5 (“The Physics game prototype, intended for bachelor degree students, has two levels: force and torque.”)), wherein the user-defined learning standard of the STEM curriculum includes a first set of scientific properties and a curriculum-based game mechanism (Fig. 6, p. 334 Sec. 3.5 (“The Physics game prototype, intended for bachelor degree students, has two levels: force and torque. … The second level has six action requests that demands student to interact with objects in the simulation area. … Figure 6 (top-right) shows a task item in the first level that asks about stationary state. Figure 6 (bottom) shows a task item in the second level that demands student to balance the mobile toy.”)); 
displaying the user-defined learning standard of the STEM curriculum to a player of the video game via a graphical user interface (GUI) during gameplay, wherein the gameplay is based on the user-defined learning standard (p. 334 Sec. 3.4 (“Feedforward is also used to help students in problem solving. For instance, a calculator button appears if a task item asks student to calculate force. The physics simulation shows a ruler if student needs to measure length or distance.”))); generating an interactive object to display to [[a]] the player of the video game via the GUI during the gameplay, wherein the interactive object is associated in the memory with a first set of scientific properties stored in the memory that define real-world characteristics of the interactive object (Fig. 6, p. 334 Sec. 3.5 (“The Physics game prototype, intended for bachelor degree students, has two levels: force and torque. … The second level has six action requests that demands student to interact with objects in the simulation area. … Figure 6 (top-right) shows a task item in the first level that asks about stationary state. Figure 6 (bottom) shows a task item in the second level that demands student to balance the mobile toy.”) 
    PNG
    media_image1.png
    808
    1004
    media_image1.png
    Greyscale
See also Fig. 2 (Simulation module with Physics engine and Image Loader). Interactive objects such as the box in the top-right of figure 6 of the mobile and weights.); 
generating at least one player-controlled avatar that is configured to interact in real-time during the gameplay with at least one scientific property of the first set of scientific properties associated with the interactive object wherein the curriculum-based game mechanism governs the real-time interaction between the at least one player-controlled avatar and the at least one scientific property during the gameplay (Fig. 6, p. 334 Sec. 3.5 (“The Physics game prototype, intended for bachelor degree students, has two levels: force and torque. … The second level has six action requests that demands student to interact with objects , and wherein the input from the player is based on the curriculum-based game mechanism and relates to the first set of scientific properties associated with the interactive object (Fig. 2, Fig. 6, p. 334 Sec. 3.5 (“The Physics game prototype, intended for bachelor degree students, has two levels: force and torque.” Input from the player is based on the curriculum based game mechanisms of force and torque.), applying one or more transformations to the interactive object to create a modified interactive object in response to the input from the player, wherein the one or more transformations to the interactive object are applied according to the curriculum-based game mechanism (Fig. 2, Fig. 6, p. 334 Sec. 3.5 (“The Physics game prototype, intended for bachelor degree students, has two levels: force and torque.” Input from the player is based on the curriculum based game mechanisms of force and torque.), and displaying the modified interactive object via the GUI (Fig. 6, p. 334 Sec. 3.5 (“The second level has six action requests that demands student to interact with objects in the simulation area. … Figure 6 (top-right) shows a task item in the first level that asks about stationary state. Figure 6 (bottom) shows a task item in the second level that demands student to balance the mobile toy.”), Fig. 2 (Simulation module with Physics engine and Image Loader) The physics engine is used to 
To the extent Pranantha does not expressly disclose an avatar Nykl teaches generating at least one player-controlled avatar that is configured to interact in real-time during the gameplay (Fig. 2, p. 5 (“The player controls a car and drives around crashing into objects of varying mass.”), The player controlled car is the player-controlled avatar)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pranantha to use a player controlled avatar as part of the simulation games as taught in Nykl. A POSITA would have been motivated to combine Pranantha and Nykl to make at least one of the player controller Physics objects an avatar, for example instead of a box in figure 6 level 1, there could be a player avatar or the player avatar could hang off the mobile in level 2. The system in Pranantha already includes functionality for selecting an avatar for another purpose (Sec. 3.4 tutor avatar and Fig. 4). It would be predictable to include selection of a player avatar and to simply substitute that player avatar for one of the existing player controlled objects. Since, “Studies conducted by the Science and Technology Enrichment for Appalachian Middle-Schoolers (STEAM) program at Ohio University have shown that 3-D immersive games positively affect learning,” (Nykl at p. 1) a POSITA would be motivated to include a representation of the user within the game for a more immersive experience. 
Concerning claim 2, Pranantha discloses The computer system of claim 1, wherein: 
the at least one player-controlled avatar is associated in the memory with a second set of scientific properties that define real-world characteristics of the player-controlled avatar (Fig. 6, p. 334 Sec. 3.5 (“The Physics game prototype, 
the interactive object is configured to interact with at least one scientific property of the second set of scientific properties associated with the player-controlled avatar using the at least one game mechanism (Fig. 6, p. 334 Sec. 3.5 (“The Physics game prototype, intended for bachelor degree students, has two levels: force and torque. … The second level has six action requests that demands student to interact with objects in the simulation area. … Figure 6 (top-right) shows a task item in the first level that asks about stationary state. Figure 6 (bottom) shows a task item in the second level that demands student to balance the mobile toy.”), Fig. 2 (Simulation module with Physics engine and Image Loader). Interactive objects such as the box in the top-right of figure 6 of the mobile and weights.) The player controls multiple physics objects within each game. For example the box and angled beam in level 1 of figure 6 and the multiple weighted objects on the mobile in level 2. These player controlled 
wherein the learning standard defines the second set of scientific properties is a simulation of scientific principles Fig. 6, p. 334 Sec. 3.5 (“The second level has six action requests that demands student to interact with objects in the simulation area. … Figure 6 (top-right) shows a task item in the first level that asks about stationary state. Figure 6 (bottom) shows a task item in the second level that demands student to balance the mobile toy.”), Fig. 2 (Simulation module with Physics engine and Image Loader) The physics engine is used to simulate the transformation of interactive objects and the image loader displays the result of the transformations on the screen.)
To the extent Pranantha does not expressly disclose an avatar Nykl teaches the at least one player-controlled avatar is associated in the memory with a second set of scientific properties that define real-world characteristics of the player-controlled avatar (Fig. 2, p. 5 (“Force and Momentum: this module is intended to teach the player about force and momentum. The player controls a car and drives around crashing into objects of varying mass. Each collision is recorded and the corresponding physics statistics are readily available for review via a table”), p. 3 (“SEE internally uses ODE to create all the intricacies of the car such as the suspension, turning radius, torque power for each motor, etc. Of course, SEE easily allows a developer to directly set and manipulate these parameters if desired.”) The player controlled car is the avatar and it has real-world physics characteristics defined such as weight and torque power); and 
the interactive object is configured to interact with at least one scientific property of the second set of scientific properties associated with the player-controlled avatar using the at least one game mechanism (p. 3 (“SEE allows users to collect physics information about any object at any time during game play.”), Fig. 2, p. 5 (“Force and Momentum: this module is intended to teach the player about force and momentum. The player controls a car and drives around crashing into objects of varying mass. Each collision is recorded and the corresponding physics statistics are readily available for review via a table”) The interactive object (objects crashed into) interact with the physics properties of the player controlled vehicle and can be checked in the game.), 
wherein the learning standard defines the second set of scientific properties is a simulation of scientific principles (p. 3 (“SEE uses Russ Smith’s Open Dynamics Engine (ODE) for physics simulation and collision detection. ODE is a high fidelity rigid-body Newtonian physics simulator”) The second set of scientific properties are the Newtonian physics properties of the player controlled car and they are used to simulate a crash using Newtonian physics.).
A POSITA would have been motivated to combine Pranantha and Nykl to make at least one of the player controller Physics objects an avatar, for example instead of a box in figure 6 level 1, there could be a player avatar or the player avatar could hang off the mobile in level 2. The system in Pranantha already includes functionality for selecting an avatar for another purpose (Sec. 3.4 tutor avatar and Fig. 4). It would be predictable to include selection of a player avatar and to simply substitute that player avatar for one of the existing player controlled objects. Since, “Studies conducted by the Science and 
Concerning claim 4, Pranantha as modified discloses The computer system of claim 1. Pranantha does not expressly disclose the characteristics of the field of play but does show a friction force in level 1 of Figure 6.
Nykl teaches wherein the processor is further configured for: generating a field of play associated in the memory with a third set of scientific properties (p. 3 (“Furthermore, surface properties such as friction, “bounciness”, “hardness”, “squishiness”, etc, of each object can be specified. Thus, developers can create everything from ice rinks to parking lots covered in super glue.”)); 
wherein the at least one game mechanism governs how the field of play behaves based on the third set of scientific properties of associated with the field of play (p. 3 (“Furthermore, surface properties such as friction, “bounciness”, “hardness”, “squishiness”, etc, of each object can be specified. Thus, developers can create everything from ice rinks to parking lots covered in super glue.”), p. 3 (“SEE uses Russ Smith’s Open Dynamics Engine (ODE) for physics simulation and collision detection. ODE is a high fidelity rigid-body Newtonian physics simulator”) One of the game mechanisms is ODE which governs how the field of play behaves based on the defined Newtonian physics characteristics.); and 
wherein the learning standard defines the third set of scientific properties (p. 3 (“Furthermore, surface properties such as friction, “bounciness”, “hardness”, “squishiness”, etc, of each object can be specified. Thus, developers can create everything from ice rinks to parking 
Concerning claim 6, Pranantha discloses The computer system of claim 1, wherein the first set of scientific properties is selected from the list of: electrical properties, magnetic properties, thermal properties, chemical reactivity properties, combustion reactivity, nuclear properties, bulk physical properties, organic molecule properties, protein properties, cell structure properties, and biological function (Fig. 6, p. 334 Sec. 3.5 (“The Physics game prototype, intended for bachelor degree students, has two levels: force and torque. … The second level has six action requests that demands student to interact with objects in the simulation area. … Figure 6 (top-right) shows a task item in the first level that asks about stationary state. Figure 6 (bottom) shows a task item in the second level that demands student to balance the mobile toy.”), Fig. 2 (Simulation module with Physics engine and Image Loader). Interactive objects such as the box in the top-right of figure 6 of the mobile and weights.)  At least scientific properties based on bulk physical properties.)
Concerning claim 13, Nykl discloses The computer system of claim 1, wherein the game mechanism is associated with at least two domains of scientific knowledge (Fig. 6, p. 334 Sec. 3.5 (“The Physics game prototype, intended for bachelor degree students, has two levels: force and torque. … The second level has six action requests that demands student to interact with objects in the simulation area. … Figure 6 (top-right) shows a task item in the first level that asks about stationary state. Figure 6 (bottom) shows a task item in the second level that demands student to balance the mobile toy.”), Fig. 2 (Simulation module with Physics engine .) The game of level 2 covers at least the scientific domain of force and torque.).
Concerning claim 14, Pranantha discloses The computer system of claim 1, wherein the processor is further configured for generating a laboratory area with explanations, equations and data relating to the interaction of the game mechanism with the first set of scientific properties (Fig. 4 (Information Area, “Task item Presentation”), p. 333 Sec. 2 (“we created an online puzzle game in physics that uses simulation to represent physical objects at the macroscopic level and a pseudo tutor (namely QTut) to explain physical phenomenon at the microscopic and the symbolic levels. QTut provides students with hints and feedback”), 
Concerning claim 20, Pranantha discloses A method for teaching science, technology, engineering and math (STEM) curriculum using an educational game (p. 1 Abstract (“we designed an online puzzle game in physics that combines simulation and pseudo-tutor”)), executed on a computer system comprising (p. 1 Abstract (“Computer simulation provides students with graphical model that unites phenomenon and principles in physics.”)): 
accessing, using the computer system, a user-defined learning standard of the STEM curriculum that is stored in a memory (p. 334 Sec. 3.5 (“The Physics game prototype, intended for bachelor degree students, has two levels: force and torque.”)), wherein the user-defined learning standard of the STEM curriculum includes a first set of scientific properties and a curriculum-based game mechanism (Fig. 6, p. 334 Sec. 3.5 (“The Physics game prototype, intended for bachelor degree students, has two levels: force and torque. … The second level has six action requests that demands student to interact with objects in the simulation area. … Figure 6 (top-right) shows a task item in the first level that asks about ; 
displaying, using the computer system, the user-defined learning standard of the STEM curriculum to a player of a video game via a graphical user interface (GUI) during gameplay, wherein the gameplay is based on the user-defined learning standard (p. 334 Sec. 3.4 (“Feedforward is also used to help students in problem solving. For instance, a calculator button appears if a task item asks student to calculate force. The physics simulation shows a ruler if student needs to measure length or distance.”))); 
generating, using the computer system, an interactive object to display to the player of the video game via the GUI during the gameplay, wherein the interactive object is associated in the memory with a first set of scientific properties stored in the memory that define real-world characteristics of the interactive object (Fig. 6, p. 334 Sec. 3.5 (“The Physics game prototype, intended for bachelor degree students, has two levels: force and torque. … The second level has six action requests that demands student to interact with objects in the simulation area. … Figure 6 (top-right) shows a task item in the first level that asks about stationary state. Figure 6 (bottom) shows a task item in the second level that demands student to balance the mobile toy.”) 
    PNG
    media_image1.png
    808
    1004
    media_image1.png
    Greyscale
See also Fig. 2 (Simulation module with Physics engine and Image Loader). Interactive objects such as the box in the top-right of figure 6 of the mobile and weights.); 
generating, using the computer system, at least one player-controlled avatar that is configured to interact in real-time during the gameplay with at least one scientific property of the first set of scientific properties associated with the interactive object, wherein the curriculum-based game mechanism governs the real-time interaction between the at least one player-controlled avatar and the at least one scientific property during the gameplay (Fig. 6, p. 334 Sec. 3.5 (“The Physics game prototype, intended for bachelor degree students, has two levels: force and torque. … The second level has six action requests that demands student to , and wherein the input from the player is based on the curriculum-based game mechanism and relates to the first set of scientific properties associated with the interactive object (Fig. 2, Fig. 6, p. 334 Sec. 3.5 (“The Physics game prototype, intended for bachelor degree students, has two levels: force and torque.” Input from the player is based on the curriculum based game mechanisms of force and torque.), applying, using the computer system, one or more transformations to the interactive object to create a modified interactive object in response to the input from the player, 916/2 UTIL9Application No.: 16/103,294 Reply Dated:wherein the one or more transformations to the interactive object are applied according to the curriculum-based game mechanism (Fig. 2, Fig. 6, p. 334 Sec. 3.5 (“The Physics game prototype, intended for bachelor degree students, has two levels: force and torque.” Input from the player is based on the curriculum based game mechanisms of force and torque.), and 
displaying, using the computer system, the modified interactive object via the GUI (Fig. 6, p. 334 Sec. 3.5 (“The second level has six action requests that demands student to interact with objects in the simulation area. … Figure 6 (top-right) shows a task item in the first level that asks about stationary state. Figure 6 (bottom) shows a task item in the second level that 
To the extent Pranantha does not expressly disclose an avatar Nykl teaches generating at least one player-controlled avatar that is configured to interact in real-time during the gameplay (Fig. 2, p. 5 (“The player controls a car and drives around crashing into objects of varying mass.”), The player controlled car is the player-controlled avatar)). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pranantha to use a player controlled avatar as part of the simulation games as taught in Nykl. A POSITA would have been motivated to combine Pranantha and Nykl to make at least one of the player controller Physics objects an avatar, for example instead of a box in figure 6 level 1, there could be a player avatar or the player avatar could hang off the mobile in level 2. The system in Pranantha already includes functionality for selecting an avatar for another purpose (Sec. 3.4 tutor avatar and Fig. 4). It would be predictable to include selection of a player avatar and to simply substitute that player avatar for one of the existing player controlled objects. Since, “Studies conducted by the Science and Technology Enrichment for Appalachian Middle-Schoolers (STEAM) program at Ohio University have shown that 3-D immersive games positively affect learning,” (Nykl at p. 1) a POSITA would be motivated to include a representation of the user within the game for a more immersive experience. 
Concerning claim 21, Pranantha discloses The computer system of claim 1, wherein the curriculum-based game mechanism is used to simulate a gadget that is configured to operate based on a scientific principle as the medium of the gadget (Fig. 6, p. 334 Sec. 3.5 .
Concerning claim 22, Pranantha discloses The computer system of claim 14 (see claim 14), Pranantha does not expressly disclose wherein the laboratory area allows the player to alter the interactive object using scientific principles based on the first set of scientific properties, but Nykl teaches this limitation (p. 3 (“Upon doing so, SEE internally uses ODE to create all the intricacies of the car such as the suspension, turning radius, torque power for each motor, etc. Of course, SEE easily allows a developer to directly set and manipulate these parameters if desired. SEE will provide intelligent defaults but always allow for a developer to change any parameters as necessary.”), p. 4 (“if the developer changes part of the functionality of an object in one of those subsystems the other subsystems will be unaffected and act with the default behavior. The user can easily create a world by using templates. SEE comes with a “New Module” template that the developer can expand upon to create a world. The template serves as a base world. The developer can add new objects to the world by simply: creating the object, positioning it, and adding it to the list of objects in the world. As mentioned previously, SEE is designed so that the creation of games, simulations, and virtual environments requires little to no training. A motivated middle-school student, using SEE, could create a virtual world within several minutes of opening the “New Module” template.”) A user, including a middle-school . It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pranantha to allow modification of properties of the interactive objects of the simulation games as taught in Nykl. A POSITA would have been motivated to combine Pranantha and Nykl to allow modification of the properties of the interactive objects in Figure 6 levels 1 and 2. For example, the coefficient of friction of the box or ramp, the weight of the box or the weights of the mobile and or mobile weights in level 2. The system in Pranantha already includes a physics engine for calculating the results of a simulation based on assigned properties. It would be predictable to allow a user to update the assigned properties of physics objects to further explore how these changes affect the simulations. Further, “Studies conducted by the Science and Technology Enrichment for Appalachian Middle-Schoolers (STEAM) program at Ohio University have shown that 3-D immersive games positively affect learning,” (Nykl at p. 1) a POSITA would be motivated to broaden the ways a user may learn through the gaming experience.
Concerning claim 23, Pranantha discloses The computer system of claim 22 (see claim 22), but does not expressly disclose wherein altering the interactive object includes upgrading, modifying, equipping, attaching, rearranging, or programming the interactive object. Nykl teaches this limitation (p. 3 (“Upon doing so, SEE internally uses ODE to create all the intricacies of the car such as the suspension, turning radius, torque power for each motor, etc. Of course, SEE easily allows a developer to directly set and manipulate these parameters if desired. SEE will provide intelligent defaults but always allow for a developer to change any parameters as necessary.”), p. 4 (“if the developer changes part of the functionality of an object in one of those subsystems the other subsystems will be unaffected and act with the default . A POSITA would have been motivated to combine Pranantha and Nykl to allow modification of the properties of the interactive objects in Figure 6 levels 1 and 2 through programming as taught in Nykl. For example, the coefficient of friction of the box or ramp, the weight of the box or the weights of the mobile and or mobile weights in level 2. The system in Pranantha already includes a physics engine for calculating the results of a simulation based on assigned properties. It would be predictable to allow a user to update the assigned properties of physics objects to further explore how these changes affect the simulations. Further, “Studies conducted by the Science and Technology Enrichment for Appalachian Middle-Schoolers (STEAM) program at Ohio University have shown that 3-D immersive games positively affect learning,” (Nykl at p. 1) a POSITA would be motivated to broaden the ways a user may learn through the gaming experience.

Claim(s) 3, 5, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pranantha in view of Nykl and further in view of U.S. Patent Publication No. 2010/0029384 (“Andersen”). 
Concerning claim 3, Pranantha discloses The game computer system of claim 1, wherein (see claim 1); Pranantha also discloses a physics engine for simulating physics actions, including force and torque (See fig. 2 and 6). Pranantha does not expressly teach use of a supply of energy. Andersen teaches: 
the player-controlled avatar is associated with a supply of energy (¶ [0056] (“The player character may then fire an energy blast at a low-hanging ceiling beam.”) The player character must have an energy supply in order to fire an energy blast); and 
wherein the interaction of the at least one game mechanism with the first set of scientific properties is simulated in two parts, the two parts including: 
a player-controlled action portion that transmits energy from the supply of energy associated with the player-controlled avatar to the interactive object (¶ [0056] (“The player character may then fire an energy blast”), Table II (Energy Blast listed as “likely transition to physics objects,” which are player and non-player characters)); and 
a reaction portion that absorbs at least some of the transmitted energy based on the first set of scientific properties ” (Table II (Energy Blast listed as “likely transition to physics objects,” which are player and non-player characters), ¶ [0011] (“the type of physics interaction may vary from game to game; some will require a high level of realism”) In order for an Energy Blast to be fired with a .
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pranantha to create the energy transfer game of Andersen using the serious game physics engine of Pranantha to provide the applicable physics properties for the transfer of energy. A POSITA would have been motivated to combine Andersen and Pranantha to create a game that covers the topic of Transfer of Energy. As explained in Nykl, “Studies conducted by the Science and Technology Enrichment for Appalachian Middle-Schoolers (STEAM) program at Ohio University have shown that 3-D immersive games positively affect learning,” (Nykl at p. 1) a POSITA would want to combine realistic and fun graphics from the physics engine of Andersen with the educational physics engine of Pranantha in order to teach energy transfer in physics. Further a POSITA would be motivated to add Pranantha to Andersen because the addition of a specific scenario showing energy transfer would be a straightforward combination that yields predictable results because the Pranantha system already includes a physics engine, like the physics engine used in Andersen to simulate the energy transfer. Further a goal of the Pranantha system is “ease to produce a variety of games for different topics.” (p. 332, Sec. 3.2).
Concerning claim 5, Pranantha as modified discloses The computer system of claim 4, (see claim 4); Pranantha also discloses a physics engine for simulating physics actions, including force and torque (See fig. 2 and 6). Pranantha does not expressly teach use of a supply of energy. Andersen teaches: wherein the at least one game mechanism governs interactions with the first set of scientific properties and is used to simulate at least two parts selected from the list of: a player-controlled action portion that transmits energy from the player-controlled avatar to the interactive object (¶ [0056] (“The player character may then fire an energy blast”), Table II (Energy Blast listed as “likely transition to physics objects,” which are player and non-player characters)); a reaction portion of the interactive object that absorbs some of the transmitted energy based on the first set of scientific properties (Table II (Energy Blast listed as “likely transition to physics objects,” which are player and non-player characters), ¶ [0011] (“the type of physics interaction may vary from game to game; some will require a high level of realism”) In order for an Energy Blast to be fired with a high level of realism the energy must be transmitted according to scientific principles); and a loss factor portion that dissipates a remainder of the transmitted energy into the field of play (Since the first two parts of the list are disclosed, Andersen does not need to teach a loss factor, nevertheless Andersen shows in Table II and describes in ¶ [0056] Energy blasts transmitted to the physics objects in the field of play). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Nykl to create the energy transfer game of Andersen using the SEE system of Nykl to provide the applicable physics properties for the transfer of energy. A POSITA would have been motivated to combine Andersen and Nykl to create a game that covers the topic of Transfer of Energy (Nykl p. 5). Since, “Studies conducted by the Science and Technology Enrichment for Appalachian Middle-Schoolers (STEAM) program at Ohio University have shown that 3-D immersive games positively affect learning,” (Nykl at p. 1) a POSITA would want to combine realistic and fun graphics from the physics engine of Andersen with the educational content of Nykl in order to teach energy transfer in physics. Further a POSITA would be motivated to add Andersen to Nykl because the addition of a specific scenario showing energy transfer would be a straightforward combination that yields predictable results because the Nykl system SEE is customizable with “a 
Concerning claim 10, Pranantha discloses The computer system of claim 1 (see claim 1); Pranantha also discloses a physics engine for simulating physics actions, including force and torque (See fig. 2 and 6). Pranantha does not expressly teach wherein the first set of scientific properties is based on energy transfer and energy conversion. Andersen teaches “wherein the first set of scientific properties is based on energy transfer and energy conversion”  this limitation (¶ [0056] (“The player character may then fire an energy blast”), Table II (Energy Blast listed as “likely transition to physics objects,” which are player and non-player characters)), (Table II (Energy Blast listed as “likely transition to physics objects,” which are player and non-player characters), ¶ [0011] (“the type of physics interaction may vary from game to game; some will require a high level of realism”) In order for an Energy Blast to be fired with a high level of realism the energy must be transmitted according to scientific principles),  Andersen shows in Table II and describes in ¶ [0056] Energy blasts transmitted to the physics objects in the field of play). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pranantha to create the energy transfer game of Andersen using the serious game physics engine of Pranantha to provide the applicable physics properties for the transfer of energy. A POSITA would have been motivated to combine Andersen and Pranantha to create a game that covers the topic of Transfer of Energy. As explained in Nykl, “Studies conducted by the Science and Technology Enrichment for Appalachian Middle-Schoolers (STEAM) program at Ohio University have shown that 3-D immersive games positively affect learning,” (Nykl at p. 1) a POSITA would want to combine realistic and fun graphics from the physics engine of Andersen with the educational physics engine of Pranantha in order to teach energy transfer in physics. Further a POSITA would be motivated to add Pranantha to Andersen because the addition of a specific scenario showing energy transfer would be a straightforward combination that yields predictable results because the Pranantha system already includes a physics engine, like the physics engine used in Andersen to simulate the energy transfer. Further a goal of the Pranantha system is “ease to produce a variety of games for different topics.” (p. 332, Sec. 3.2).
The computer system of claim 1 (see claim 1) Pranantha does not expressly disclose wherein the at least one game mechanism is used to simulate energy transfer based on a selection from the list of: radiation, photon emission, conduction, convection, kinetic projection, chemical reaction, electricity, magnetics, elasticity, fusion and fission, Andersen teaches this limitation (¶ [0005] (“The forces and events that affect such physics objects can range from an incidental collision to a large explosion.”) An incidental collision is an example of energy transfer from projection.), ¶ [0064] (“This type of interaction may be typical of a player character or non-player character attacking the physics object or non-physics object, e.g., by melee or ranged weapons, by magical spells, by laser light or other electromagnetic forces, or the like.”) Laser light is an example of energy transfer by photon emission.). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Nykl to create a laser game as taught in Andersen using the SEE system of Nykl to provide the applicable physics properties for the transfer of energy It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pranantha to create the energy transfer game of Andersen using the serious game physics engine of Pranantha to provide the applicable physics properties for the transfer of energy. A POSITA would have been motivated to combine Andersen and Pranantha to create a game that covers the topic of Transfer of Energy. As explained in Nykl, “Studies conducted by the Science and Technology Enrichment for Appalachian Middle-Schoolers (STEAM) program at Ohio University have shown that 3-D immersive games positively affect learning,” (Nykl at p. 1) a POSITA would want to combine realistic and fun graphics from the physics engine of Andersen with the educational physics engine of Pranantha in order to teach .

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pranantha in view of Nykl and further in view of Moore, Emily B., et. al., PhET Interactive Simulations: Transformative Tools for Teaching Chemistry, Journal of Chemical Education, 2014 (“Moore”). 
Concerning claim 7, Pranantha discloses The computer system of claim 1, Pranantha does not disclose the first set of scientific properties is based on an element or a combination of elements from the periodic table of elements. Moore teaches this limitation. (Fig. 3, p. 1193 (“In the “Beer’s Law” tab, students can dynamically control the solution concentration and container width (path length) while observing the effects on a colored light beam as it passes through solution. This tab supports students’ coordination of the qualitative visual representation of colored light beam intensity and the corresponding quantitative values for absorption and percent transmittance.”) 
    PNG
    media_image2.png
    675
    513
    media_image2.png
    Greyscale
. A variety of gadgets, such as a shaker to add a chemical compound to transform a solution, a gadget to measure concentration, a gadget to measure transmission and absorbance are shown and they are based on a combination of elements from the periodic table and tools to measure the transformations resulting from those elements. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Concerning claim 8, Nykl discloses The computer system of claim 1, Pranantha does not disclose wherein the game mechanism is used to simulate a gadget that is configured to operate with an element or a combination of elements from the periodic table of elements as the medium of the gadget. Moore teaches this limitation. (Fig. 3, p. 1193 (“In the “Beer’s Law” tab, students can dynamically control the solution concentration and container width (path length) while observing the effects on a colored light beam as it passes through solution. This tab supports students’ coordination of the qualitative visual representation of colored light beam intensity and the corresponding quantitative values for absorption and percent transmittance.”) 
    PNG
    media_image2.png
    675
    513
    media_image2.png
    Greyscale
. A variety of gadgets, such as a shaker to add a chemical compound to transform a solution, a gadget to measure concentration, a gadget to measure transmission and absorbance are shown and they are based on a combination of elements from the periodic table and tools to measure the transformations resulting from those elements. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified . 

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pranantha in view of Nykl and further in view of U.S. Patent Publication No. 5,556,100 (“Taylor”). 
Concerning claim 9, Pranantha discloses The computer system of claim 1 (see claim 1), but does not disclose wherein the first set of scientific properties is based on cell structure and function of cells selected from the list of: prokaryotic cells, plant cells and animal cells. Taylor teaches this limitation. (col. 7 ll. 34-45 (“Unless a player has been exposed to a particular pathogen, either through illness or vaccination, ‘memory’ cells are not available to allow early recognition and destruction of that pathogen when contact occurs. Second, the ‘memory’ characteristic of the immune system is demonstrated as players are able to progress along the game board at a faster pace as time passes due to the accumulation of more lymphocytes. Third, 
Concerning claim 12, Nykl discloses The computer system of claim 1, but does not expressly disclose wherein the at least one game mechanism is selected from the list of: an electro-magnetic radiation gadget that is simulated based on the Bohr model of the atom and the absorption of radiation by a material; an electro-magnetic pulse gadget that is simulated based on Maxwell's equations and the Lorentz force law of electromagnetism and the induction of electric current in metal circuits; an oxidation-reduction sprayer that is simulated based on chemical reaction of elements and molecules and the conduction and convection of heat energy to matter; an acid-base reaction gadget that is simulated based on acid-base properties, the chemical reactivity of elements and molecules and stoichiometry, and the conduction and convection of heat energy to matter; a railgun device that is simulated based on Faraday's laws of induction and the laws of classical mechanics regarding the transfer of kinetic energy to macroscopic objects and the impact on the structural properties of matter; an electronic transmission device that is simulated based on analog and digital electronic component control systems properties regarding the controlled transfer of an electronic signal to interact with the electro-magnetic properties of the matter; a virus, bacteria, fungus, or toxin that is simulated based on cell structure and function theories and that alters the function of the cell structure; and a cell structure that is simulated based on prokaryotic cell, plant cell or animal cell functions and that produces byproducts for the cell. Taylor teaches “a virus that is simulated based on cell structure and function theories and that alters the function of the cell structure” (“When a specific pathogen enters the body, it may be phagocytized by a macrophage. The pathogen is then processed … Activated B cells differentiate into plasma cells that secrete antibodies, which can either bind to specific pathogens and target them for destruction or, in the case of Igε, lead to an allergic response. Activated TC cells bind to infected body cells and kill them by directing programmed cell death (apoptosis) or perforin-mediated cell lysis.” In Taylor this teaching of pathogen (virus) cell structure and function which triggers an immune response altering cells is used as part of the game, depictions of cell alterations are also shown in Fig. 3). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pranantha for use with the rules of Taylor for a game involving knowledge of the animal cells in the immune system and their response to .

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pranantha in view of Nykl and further in view of U.S. Patent Publication No. 2016/0117942 (“Marino”). Marino was published April 28, 2016 and is therefore prior art under 35 U.S.C. 102(a)(1).
Concerning claim 15, Pranantha discloses The computer system of claim 1, but does not disclose wherein the processor is further configured for generating an achievements area with industry context, career trends and employment information relating to the interaction of the game mechanism with the first set of scientific properties. Marino teaches these limitations (¶ [0033-0034] (“In some embodiments, the media, systems, networks, platforms, and methods described herein include a software module to generate an assessment report to the user. The report may make personalized career suggestions. In further embodiments, the assessment software further comprises a module to draft a resume for the user. In other embodiments, the assessment software further comprises a module to suggest a career path to the 
Response to Arguments
The claim rejections under 35 U.S.C. 101 are overcome by Applicant’s amendments to the claims and have been withdrawn.
Applicant’s arguments with respect to independent claim(s) 1 and 20 have been considered but are moot because the new ground of rejection uses Pranantha which discloses displaying a user defined learning standard both as an overlay of the game levels as shown in Figure 6 and in a separate information area as shown in figure 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 27.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
November 18, 2021

/MALINA D. BLAISE/Primary Examiner, Art Unit 3715